DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 56-60,62-67 have been considered and are persuasive. Since claim 61 was previously indicated allowable, this action is being made second nonfinal. Upon further search and consideration, prior art Brady has been found that appears to read on the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 56-58, 60,62, 65-67 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brady et al. (US 2016/0030161).
Referring to claim 56, Brady et al. discloses an accommodating intraocular lens(Fig.4B), comprising: 
an accommodating lens structure having an anterior lens portion(202), 
a posterior lens portion(204), 
a fluid chamber(203) between the anterior lens portion and the posterior lens portion; and an optical axis(inherently present); 
a fluid bellows region(see annotation below) surrounding the accommodating lens structure and positioned radially outward from the fluid accommodating lens structure with respect to the optical axis, the fluid bellows region comprising a fluid reservoir in fluid communication with the fluid chamber; and 
a series of circumferentially-distributed haptic structures(see annotation below) positioned radially outward from the fluid bellows region and configured to receive a radially compressive force and transmit the radially compressive force to the fluid bellows region to urge fluid from the fluid reservoir to the fluid chamber(paragraphs 78-80); wherein urging fluid from the fluid reservoir to the fluid chamber changes an optical power of the accommodating lens structure(paragraphs 78-80), and wherein one or more of the circumferentially-distributed haptic structures comprise: an anterior portion extending in an anterior direction parallel to the optical axis of the accommodating lens structure(see upward arrow In annotation below); and a posterior portion extending in a posterior direction parallel to the optical axis of the accommodating lens structure(see downward arrow in annotation below).


    PNG
    media_image1.png
    421
    740
    media_image1.png
    Greyscale

Referring to claim 57, Brady et al. discloses wherein the fluid reservoir is annular and completely surrounds the fluid chamber(see annotation).
Referring to claim 58, Brady et al. discloses wherein the series of circumferentially-distributed haptic structures comprise a series of discrete paddles(see annotation).
Referring to claim 60, Brady et al. discloses wherein the series of circumferentially-distributed haptic structures are not in fluid communication with the fluid reservoir(see annotation).
Referring to claim 62, Examiner notes that the limitations “wherein the anterior lens portion of the accommodating lens structure is formed separately from the posterior lens portion of the accommodating lens structure, and wherein the anterior portion is connected to the posterior portion at a joint during manufacturing” in claim 62 are product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). In the rejection, Examiner considers claim 62 to be met when a prior art reference(s) teaches the above structural limitations.  The examiner has determined the resultant structure of the product by process claim to be a lens that has an anterior portion connected to the posterior portion.  The lens in Fig. 2B has the anterior lens portion(202) and posterior lens portion(204) connected to the peripheral edge(206). Therefore, the sides are formed together to arrive at the final product of joined pieces. 
Referring to claim 65, Brady et al. discloses wherein changing an optical power of the accommodating lens structure comprises moving an anterior lens portion of the accommodating lens structure away from a posterior lens portion of the accommodating lens structure along the optical axis of the accommodating lens structure(paragraph 75 discloses the optic 204 axially being displaced from the anterior lens, 202).
Referring to claim 66, Brady et al. discloses wherein the anterior lens portion of the accommodating intraocular lens structure is configured to change shape in response to fluid entering the fluid chamber from the fluid reservoir, and wherein the posterior lens portion of the accommodating intraocular lens structure maintains a constant shape in response to fluid entering the fluid chamber from the fluid reservoir(paragraph 75, discloses flexible membrane 202 changing shape and optic 204 being axially displaced).
Referring to claim 67, Brady et al. discloses wherein the posterior lens portion of the accommodating intraocular lens structure is thicker than the anterior lens portion along the optical axis(see Fig. 4B).


Allowable Subject Matter
Claims 59 and 63-64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Referring to claim 59, the prior art teaches the lens with bellows being completely axially within the outer support. The prior art does not disclose or render obvious wherein the maximum axial thickness of the fluid bellows region, as measured parallel to the optical axis of the accommodating lens structure, is greater than a maximum axial thickness of the circumferentially-distributed haptic structures.
Referring to claim 63, the prior art teaches the anterior-most portion of the fluid chamber(lens) is more anterior than the anterior-most portion of the fluid reservoir(bellows) in each embodiment, which is the opposite configuration of the claimed subject matter. The prior art does not disclose or render obvious wherein an anterior-most portion of the fluid chamber is positioned posterior to an anterior-most portion of the fluid reservoir.
Claim 64 depends from claim 63, and it also not met by the prior art alone. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774